Witness Leonard testified that in the evening of the same day appellant was apprehended with the whisky in his wagon appellant said to witness in substance:
"A man can't make a little honest money without being arrested. I have been arrested and charged with selling corn whisky. By, God, I did sell corn whisky and have the best corn whisky in the country."
Objection was interposed because appellant was not charged with selling it, but with transporting it. While this objection was being *Page 596 
urged appellant made an angry demonstration towards the witness for which he was reprimanded by the court. These two matters are seriously urged as presenting error for which the judgment should have been reversed. We did not think it necessary in our former opinion to determine whether any error was committed in receiving Leonard's testimony. We do not deem it necessary to discuss it now. We think it a sound rule that, generally speaking, even if an error is omitted during the trial it does not and should not call for a reversal unless it was such that we may say from the record it injured accused, or was of such character that it may have done so and the record does not authorize us to reach the conclusion that it did injure him. The question raised by both incidents complained of in this case may very justly be disposed of under the foregoing rule without reference to any other. There was no defensive evidence of any character. The State made a clear case against accused independent of the matters complained of. The jury under their oaths as honest men could do no less than find appellant guilty; this being true and the lowest penalty having been assessed as shown by the record indicates that neither of the incidents complained of could or did work injury. To argue that regardless of the other evidence plainly showing guilt the jury might have acquitted in the absence of the matters complained of is to speculate that the jury might have stultified themselves under such circumstances.
Finding no reason justifying a conclusion other than as reached originally, the motion for rehearing is overruled.
Overruled.